   Case: 1:17-cr-00822 Document #: 115 Filed: 11/18/19 Page 1 of 5 PageID #:555




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                                       )
      VS.                              )   CASE NO. 17 CR 822
                                       )
                                       )   Hon. Edmund E. Chang
JOSE ACOSTA                            )



                DEFENDANT JOSE ACOSTA’S SUPPLEMENT TO
                       MOTION TO QUASH ARREST


      NOW COMES, defendant JOSE ACOSTA, by and through his attorney,

Quinn A. Michaelis, and respectfully supplements his Motion to Quash Arrest as

follows:

      In responding to Mr. Acosta’s and Mr. Flores’ motions, the government

asserts that certain facts are undisputed and that the events as alleged in the

various reports establish probable cause sufficient to arrest Mr. Acosta on

November 15, 2017.

      To start, the government states that “Chicago police gang unit had

information indicating that the Ambrose street gang used an apartment at 1923

South Peoria (a brick 3-flat building) to store weapons and drugs.” (Doc. 112, pg. 3).

In support of his Motion to Suppress Evidence and Statements, Mr. Flores

submitted exhibit Flores 5B, a property description for the building at 1923 S.

Peoria, which describes the building as having 6 units. The government’s response




                                           1
    Case: 1:17-cr-00822 Document #: 115 Filed: 11/18/19 Page 2 of 5 PageID #:555




goes on to state that shortly after Mr. Flores arrived near the building, Mr. Acosta

and another individual exited 1923 S. Peoria. The government’s response indicates

that Mr. Acosta was carrying a black garment under his arm, which, according to

the officers was concealing an item. The government conveniently omits the fact

that the second individual with Mr. Acosta also had some sort of bundle under his

arm, and accompanied Mr. ACOSTA to the back Flores’ minivan. This fact is also

omitted from the investigative report attached to the government’s response.                             The

second individual can be seen clearly on the videos provided to the court

previously1. Not only is that second individual carrying a garment under his arms

as well, he runs to the van with Flores, while Mr. Acosta continues to walk at the

same pace off camera. After Mr. Acosta, Flores and the other individual return to

the building, Flores returns to his vehicle and drives away.

        According to the government’s response, as soon as Flores drives away, he is

pulled over, and after mirandizing Flores, Flores states “I got two choppers in the

back.” Importantly, Flores does not claim to have just received these items, nor

does he tell officers at that point who gave the items to him. Further, as clear from

the photograph included in the government’s response, the back of Flores’ minivan

is full of items, and only a small section of the back compartment of the minivan is

visible in the photograph.

        Finally the government claims that after the police officers were informed

that the firearms were recovered, that the officers then positively identified Mr.


1
 Also apparent in the videos previously submitted: not ten seconds before Mr. Acosta and the other individual
approach Flores, two other people are seen walking down the street with black garments under their arms as well.


                                                       2
       Case: 1:17-cr-00822 Document #: 115 Filed: 11/18/19 Page 3 of 5 PageID #:555




Acosta. This is a misstatement of what the report actually states. According to the

investigative report, when the officers conducted a stop on Mr. Acosta and a second

individual, Officers Gallas and Brandon “positively identified ACOSTA as the

individual who carried the rifles to FLORES’s vehicle, and received USC from

FLORES in the north gangway of 1919 S. Peoria2, as previously stated.” (See Doc.

112, Ex. A, pg. 5). According to the report, the officers only verified that Mr. Acosta

was the same person they had seen earlier, not his actual identity. The reports are

silent regarding when Mr. Acosta was identified and when his background was

discovered by the officers. Additionally, the officers also arrested the individual

who was with Mr. Acosta later in the afternoon, because the officers believed he was

the second individual they had seen earlier. This individual was released without

charging.

           It is clear upon examination of the videos and the reports that there are

multiple inconsistencies between what the officers reported and what was captured

by security cameras. Most fundamental of those inconsistencies is the officers’

insistence that Mr. Acosta and Flores retreated to a gangway where Flores was

observed giving Mr. Acosta a stack of money. The security footage does not bear

those events out. Furthermore, the emphasis on what Mr. Acosta was observed

doing while remaining wholly silent that a second individual had a bundle and ran

towards Flores’ vehicle during this transaction further calls into question whether

the officers actually observed Mr. Acosta placing anything into the vehicle.



2
    According to Mr. Acosta’s arrest report, the activities observed in the gangway took place at 1923 S. Peoria.


                                                            3
   Case: 1:17-cr-00822 Document #: 115 Filed: 11/18/19 Page 4 of 5 PageID #:555




Furthermore, this second individual is carrying his bundle on the left side of his

body, which would be more readily visible to the surveillance officers than

whatever Mr. Acosta’s is carrying, which is on the side of his body furthest away

from surveillance officers. Also implicating the officers’ ability to observe or report

accurately is the fact that the individual who was arrested with Mr. Acosta was

later determined not to be the individual seen earlier in the day, even though the

arresting officers believed they were the same person.

       The thrust of the government’s argument is based on their offer of proof that

these officers observed Mr. Acosta carrying a rifle shaped object and placing that

object in the back of Flores’ van. However, due to the multitude of inconsistencies

that have already been established between what the officers claim to have

observed and what was actually captured on surveillance it is Mr. Acosta’s position

that there was no probable cause for his arrest.

       WHEREFORE, Mr. Acosta respectfully requests that this Court grant him

standing to challenge his arrest as illegal.



Respectfully submitted,

/s/Quinn A. Michaelis
Quinn A. Michaelis

Attorney for JOSE ACOSTA
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                           4
   Case: 1:17-cr-00822 Document #: 115 Filed: 11/18/19 Page 5 of 5 PageID #:555




                           CERTIFICATE OF SERVICE

      I hereby certify that on November 18, 2019, I electronically filed the above

               DEFENDANT JOSE ACOSTA’S SUPPLEMENT TO
                      MOTION TO QUASH ARREST


with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on November 18, 2019.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney for Jose Acosta
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                         5
